Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Department, in 1985. She maintains an office for the practice of law in the Town of Rosendale, Ulster County.
By decision of this Court dated June 19, 2008, respondent was suspended for a period of one year, which suspension was stayed upon the condition that she submit to petitioner quarterly reports by a certified public accountant confirming that she is maintaining her escrow account and preserving client funds in accordance with the applicable provisions of the former Code of Professional Responsibility (Matter of McGinty, 52 AD3d 1110 [2008]).
In accordance with the terms of the decision, respondent now applies to terminate the suspension. Petitioner confirms that respondent has substantially complied with the conditions of the stayed suspension and states that it does not oppose the application.
We therefore grant respondent’s application and terminate the suspension, effective immediately.
Spain, J.P., Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that the period of the stayed suspension imposed by this Court’s decision dated June 19, 2008 is terminated, effective immediately.